Citation Nr: 1008809	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for residuals of a decompression laminectomy, L3-4, 
with fusion and supporting rods. 

2.  Entitlement to an initial evaluation in excess of 10 
percent based on neurological impairment of the left lower 
extremity as due to residuals of a decompression laminectomy, 
L3-4, with fusion and supporting rods. 

3.  Entitlement to a compensable evaluation for residuals of 
a right shoulder injury with traumatic arthritis prior to 
January 15, 2008.

4.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a right shoulder injury with 
traumatic arthritis from January 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to February 
1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which (1) continued a 40 percent 
evaluation for residuals of a decompression laminectomy, L3-
4, with fusion and supporting rods, (2) assigned a separate 
10 percent evaluation for radiculopathy of the left lower 
extremity, effective April 30, 2003; and (3) continued a non-
compensable evaluation for residuals of a right shoulder 
injury.  

In a subsequent June 2008 rating decision, the RO granted an 
increased 10 percent evaluation for residuals of a right 
shoulder injury with traumatic arthritis, effective January 
15, 2008.  The Board has accordingly recharacterized the 
issues on appeal.

During an October 2003 VA examination and in an October 2004 
statement, the Veteran indicated that he injured his left 
shoulder in service, and not his right shoulder.  The Board 
notes that the Veteran is not currently service-connected for 
a left shoulder disability.  The issue of entitlement to 
service connection for a left shoulder disability is not 
currently on appeal and is referred to the RO for further 
action.  

The Veteran requested a Board hearing in February 2007, but 
withdrew this request in June 2007.  



FINDINGS OF FACT

1.  Residuals of a decompression laminectomy, L3-4, with 
fusion and supporting rods do not result in unfavorable 
ankylosis of the entire thoracolumbar spine.  The Veteran has 
partial ankylosis of the thoracolumbar spine with 40 degrees 
forward flexion, 10 degrees extension, and 20 degrees left 
lateral flexion, and 25 degrees right lateral flexion.  The 
Veteran has objective evidence of pain on active motion.  The 
Veteran's service-connected back disability does not result 
in symptoms of pronounced intervertebral disc disease nor 
does it result in incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months. 

2.  Residuals of a decompression laminectomy, L3-4, with 
fusion and supporting rods are shown to result in left lower 
extremity radiculopathy and/or neuralgia with normal motor, 
sensory, and reflex examinations. 

3.  Residuals of a decompression laminectomy, L3-4, with 
fusion and supporting rods are shown to result in right lower 
extremity radiculopathy and/or neuralgia with impaired 
sensation to light touch in the right foot, and normal motor 
and reflex examinations. 

4.  Prior to January 15, 2008, the Veteran is shown to have 
180 degrees flexion and 180 degrees abduction in the right 
(major) shoulder.  There was no evidence of right shoulder 
complaints or dysfunction.  There is no evidence of 
ankylosis, and no evidence of malunion, non-union, or 
dislocation of the humerus or clavical.

5.  From January 15, 2008, the Veteran is shown to have 100 
degrees flexion and 110 degrees abduction in the right 
(major) shoulder with objective evidence of pain with active 
motion on the right side.  There is no evidence of ankylosis, 
and no evidence of malunion, non-union, or dislocation of the 
humerus or clavical.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a decompression laminectomy, L3-4, with 
fusion and supporting rods have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Codes (DCs) 5292, 5293 (2002), Diagnostic 
Codes 5003, 5242, 5243 (2009). 

2.  The criteria for an evaluation in excess of 10 percent 
based on neurological impairment of the left lower extremity 
as due to residuals of a decompression laminectomy, L3-4, 
with fusion and supporting rods have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.124a, Diagnostic Codes 8720 (2009). 

3.  The criteria for a separate 10 percent evaluation based 
on neurological impairment of the right lower extremity as 
due to residuals of a decompression laminectomy, L3-4, with 
fusion and supporting rods have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.124a, Diagnostic Codes 8720 (2009).

4.  Prior to January 15, 2008, the criteria for a compensable 
evaluation for residuals of a right (major) shoulder injury 
with traumatic arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Codes 5200-5203 (2009).

5.  From January 15, 2008, the criteria for a 20 percent 
evaluation for residuals of a right (major) shoulder injury 
with traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes 5200-5203 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In October 2003, March 2006, May 2007, and May 2008 letters, 
VA informed the Veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  

March 2006, May 2007, and May 2008 letters provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing corrective 
VCAA notice.  The RO readjudicated the case in a January 2007 
statement of the case (SOC) and a June 2008 supplemental 
statement of the case (SSOC).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, VA treatment 
records, and VA examinations have been associated with the 
claims file.  The Board notes specifically that the Veteran 
was afforded VA examinations in October 2003 and January 
2008.  38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are adequate 
as collectively they are predicated on a review of the claims 
folder and medical records contained therein or accurate 
description of the historical information contained therein; 
contain a description of the history of the disability at 
issue; document and consider the Veteran's complaints and 
symptoms; fully address the relevant rating criteria; and 
contain a discussion of the effects of the Veteran's service-
connected disabilities on the Veteran's occupational and 
daily activities.  The Board notes that the October 2003 VA 
examination did not clearly address the rating criteria as it 
pertains to incapacitating episodes due to intervertebral 
disc syndrome.  However, because incapacitating episodes due 
to intervertebral disc syndrome were addressed at the time of 
a January 2008 VA examination, the Board finds that the 
evidence of record is adequate for rating purposes.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The Board notes further that the Veteran's representative has 
argued in his appellate brief that the January 2008 VA 
examination is inadequate for rating purposes.  Specifically, 
he notes that the examiner did not review the Veteran's 
claims file and asserts that the examiner did not use a 
goniometer as required by 38 C.F.R. § 4.46.  However, as the 
VA examination was for the purposes of determining the 
Veteran's current level of disability, review of the claims 
file is not essential.  The historical evidence reported 
therein appears to be accurate and the examiner indicated 
that she did have access to the Veteran's medical records.  
Moreover, the Veteran provided the VA examiner with a 
detailed history of the symptoms of the disabilities at issue 
over the past few years, including the effect on his 
employment and daily activities.  Concerning the use of a 
goniometer, the data from the range of motion testing is 
expressed in degrees and, therefore, it appears that such a 
device was used.  There is no requirement that the examiner 
state that he used a goniometer.  Furthermore, there is no 
objective evidence of record that the range of motion 
findings shown on VA examination are not an accurate 
representation of the Veteran's range of motion.  
Accordingly, the Board finds that the January 2008 VA 
examination is adequate for rating purposes, and the medical 
evidence of record is sufficient to decide the Veteran's 
claim.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  In evaluating the claims 
below, the Board has considered whether staged ratings are 
warranted.  The evidence of record does not establish 
distinct time periods where the Veteran's service-connected 
back disability with radiculopathy results in symptoms that 
would warrant different ratings.  A staged rating is 
warranted for service-connected residuals of a right shoulder 
injury with traumatic arthritis.

Under Diagnostic Code 5003, degenerative arthritis is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
with x-ray evidence of involvement of two or more major 
joints; a 20 percent rating is assigned with x- ray evidence 
of involvement of two or more major joints with occasional 
incapacitating exacerbations.  Id. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2009).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability. 38 C.F.R. § 4.45 (2009).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2009).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

1.  Residuals of a L3-4 Decompression Laminectomy

Substantive changes were made twice to the portion of the 
Rating Schedule that addresses spine disease, including 
intervertebral disc syndrome, DC 5293.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  These changes became effective on September 
23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 
5243).  The most recent revisions, codified in Diagnostic 
Codes 5235 through 5243, became effective on September 26, 
2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 
2003); See also 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2009).  The new criteria include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine.

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, both the old and the new 
regulations will be considered for the period after the 
change was made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); see also Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Thus, the Board must also consider the 
applicable criteria in effect prior to the most recent 
amendment.

Diagnostic Code 5292, applicable prior to and from September 
26, 2003, assigns a maximum 40 percent evaluation for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Also, prior to September 2002, spine disabilities could be 
rated under DC 5293, for intervertebral disc syndrome (IVDS, 
i.e., disc disease).  This DC provided for a 10 percent 
rating for recurring attacks of mild IVDS; a 20 percent 
rating for recurring attacks of moderate IVDS and a 40 
percent rating for recurring attacks of severe IVDS with 
intermittent relief.  A 60 percent rating required pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2001).

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Diagnostic Code 5293, effective 
September 23, 2002, evaluates intervertebral disc syndrome 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations for chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  A 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  Id.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (3).

The revised schedular criteria for the rating of spine 
disabilities, effective from September 26, 2003, evaluates 
degenerative arthritis of the spine based on limitation of 
motion under the General Rating Formula for Disease and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2009); See also Diagnostic Code 5003 (2009).  
Under the General Formula, a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine at 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine. Id.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine 
also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision, restricted opening of the mouth and 
chewing, breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis).

Under the applicable criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), 
effective September 26, 2003, a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

An October 2003 VA examination included a review of the 
claims file.  The Veteran was employed in maintenance for the 
post office at the time of the examination.  He had 
difficulty accomplishing his job which involved mopping and 
sweeping.  The post office had set up a station near his work 
so that he did not have to walk long distances back and 
forth.  The Veteran reported pain across the lower lumbar 
area with left-sided pain radiating down to the knee.  He 
reported missing three to four days from work twice a month 
due to back pain.  He reported falls due to leg weakness.  
The Veteran ambulated slowly with a mildly antalgic gait to 
the left.  He had difficulty lying down and sitting up from 
that position.  There was no tenderness to palpation directly 
over the paraspinal muscles.  There was mild tenderness over 
the area of the right sciatic nerve.  There was no loss of 
sensation in the left lower extremity.  Muscle bulk on the 
right and left quadriceps was described as 5/5 with well 
developed musculature.  The Veteran had difficulty squatting 
and standing due to back pain.  He had 50 degrees forward 
flexion, 10 degrees extension, 10 degrees left and right 
lateral flexion, and 10 degrees left and right rotation, with 
loud expressions of pain with all ranges of motion.  Deep 
tendon reflexes were normal.  There was good muscle bulk in 
the lower extremities.  May 2002 x-rays were reviewed.  The 
Veteran was diagnosed with status post lumbar spinal fusion 
with chronic low back pain syndrome, degenerative disc 
disease, and left lower extremity radicular pain.

VA treatment records dated from 2003 to 2008 reflect 
treatment for chronic back pain.  The Veteran was treated 
with medication and steroid injections for back pain.  A June 
2003 note shows that the Veteran had increased difficulty 
with lumbar radicular symptoms.  A September 2003 note shows 
that the Veteran had intermittent lumbar and cervical spasms, 
and intermittent tingling and numbness down the posterior 
legs into the feet.  

A January 2008 VA examination included a review of pertinent 
VA medical records; excerpts from these records were included 
with the examination report.  The Veteran reported chronic 
back pain radiating into both legs, left worse than right.  
The Veteran had numbness in the extremities, but did not have 
weakness.  He did not have bladder or bowel control problems.  
The Veteran had back spasms, and moderate to severe pain 
which was constant.  He had flare-ups every two to three 
weeks, lasting one to two days.  These flare-ups were treated 
with heat, rest, and medication.  The Veteran reported having 
one incapacitating episode, lasting four days during the last 
12 month period. 

A physical examination shows that the Veteran had normal 
posture with the head in a forward flexed position.  He had a 
slow gait, and a decreased alternating reciprocal arm swing.  
There was no cervical spine ankylosis.  The Veteran had 
ankylosis of part of the thoracolumbar spine in flexion due 
to fusion of the spine at one level.  There was no indication 
of unfavorable ankylosis.  The Veteran had guarding and pain 
with motion of the muscles of the thoracic sacrospinalis.  
There was no spasm, atrophy, tenderness, or weakness.  The 
Veteran had active motion against full resistance in the 
bilateral hips, knees, ankles, and toes.  Muscle tone was 
normal and there was no atrophy.  He had normal sensation in 
the upper and lower extremities, except the Veteran was noted 
to have impaired light touch sensation in the right foot 
sole.  Reflexes were normal in the upper and lower 
extremities.

The Veteran had 40 degrees flexion, 10 degrees extension, 20 
degrees left lateral flexion, 25 degrees right lateral 
flexion, 25 degrees left lateral rotation, and 0 degrees 
right lateral rotation.  The Veteran had objective evidence 
of pain on active range of motion, and there was objective 
evidence of pain following repetitive motion.  X-rays of the 
spine reflect a previous surgical intervention at the L3-L4 
level as well as post-surgical degenerative changes.  The VA 
examiner stated that the Veteran had incapacitating episodes 
due to intervertebral disc syndrome with two weeks of time 
lost from work in the last 12 month period due to back 
complaints.  The Veteran was employed full time as a United 
States postal custodian and had been employed for the last 10 
to 20 years.  The VA examiner stated that the Veteran's 
disability had significant effects on his usual occupation.  
The Veteran was assigned different duties at work due to his 
decreased mobility, problems with lifting and carrying, 
difficulty reaching, and pain.  The VA examiner stated that 
the Veteran's disability had the above stated impact on 
physical employment, but no impact on sedentary employment 
which would allow for frequent change of position.  The 
Veteran's disability was also noted to have mild to moderate 
affects on the Veteran's activities of daily living including 
chores, shopping, exercise, recreation, traveling, and 
bathing.  

The Veteran has been assigned a 40 percent evaluation for 
residuals of a decompression laminectomy, L3-4, with fusion 
and supporting rods under Diagnostic Code 5292, applicable 
prior to and from September 26, 2003.  An evaluation in 
excess of 40 percent is not available under Diagnostic Code 
5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

From September 26, 2003, the Veteran's back disability may be 
rated under the revised schedular criteria for the rating of 
spine disabilities.  The schedular criteria for the rating of 
spine disabilities evaluates degenerative arthritis based on 
limitation of motion under the General Rating Formula for 
Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, and 5243 (2009).  Medical evidence 
shows that the Veteran's service-connected back disability 
has increased in severity.  However, in the present case, the 
Veteran's back disability is not shown to result in 
unfavorable ankylosis of the entire thoracolumbar spine to 
warrant a higher 50 percent evaluation even with 
consideration for functional loss due to pain.  Id.  The 
Veteran's entire thoracolumbar spine was not shown to be 
fixed in flexion or extension during the January 2008 VA 
examination.  The Veteran had 40 degrees forward 
thoracolumbar flexion, 10 degrees extension, and 20 degrees 
left lateral flexion, and 25 degrees right lateral flexion.  
Although evidence of record shows that range of motion was 
limited by pain and the Veteran was unable to perform any 
repetitive motion exercises, the Veteran's spine was not 
shown to be fixed in flexion or extension, and he does not 
have symptomatology as described for unfavorable ankylosis 
under Note (5) of The General Formula for Diseases and 
Injuries of the Spine.  Thus, a higher evaluation is not 
warranted under Diagnostic Code 5242.  In making this 
determination, the Board has considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  Even with consideration of the Veteran's 
functional loss, the Veteran's disability picture does not 
resemble the criteria described for a higher rating under 
Diagnostic Code 5242.  Evidence simply does not reflect 
unfavorable ankylosis of the entire spine, even with 
consideration of the Veteran's pain and limitations.  

The Board notes that the General Rating Formula for Diseases 
and Injuries of the Spine allows for separate evaluations for 
chronic orthopedic and neurologic manifestations.  See 38 
C.F.R. § 4.71a Note (1).  As the Board will discuss below, 
the Veteran is in receipt of a separate 10 percent evaluation 
under Diagnostic Code 8799-8726 for left lower extremity 
neurological manifestations secondary to his service-
connected back disability.  The Board does note as discussed 
in greater detail below that medical evidence indicates that 
the Veteran has been seen for radicular symptoms and 
neuralgia in the right lower extremity.  Thus, a separate 
evaluation is warranted for neurological manifestations in 
the right lower extremity.  See 38 C.F.R. § 4.124a, 8526, 
8626, and 8726 (2009).  

The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Codes 5293 (applicable prior to 
and from September 2002), or 5243 (applicable from September 
26, 2003) which contemplate ratings for intervertebral disc 
syndrome based on incapacitating episodes.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 Diagnostic Code 5243 (2009).  The 
Veteran is not shown to warrant a higher evaluation under 
either Diagnostic Code 5292 or 5243 for intervertebral disc 
syndrome.  The Board has considered whether the Veteran's 
service-connected back disability has resulted pronounced 
IVDS or in incapacitating episodes and the duration of any 
such episodes as described under Diagnostic Code 5243.   At 
the time of an October 2003 VA examination, the Veteran 
reported missing three to four days from work twice a month 
due to back pain.  However, it is not clear that these missed 
work days were due to incapacitating episodes which required 
bed rest prescribed by a physician and treatment by a 
physician as described under Note 1 to Diagnostic Codes 5293 
and 5243.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(2002) and 5243 (2009).   During the January 2008 VA 
examination, the Veteran reported having incapacitating 
episodes with a duration of four days during the last 12 
month period.  The January 2008 VA examiner noted that the 
Veteran had incapacitating episodes due to intervertebral 
disc syndrome, and that he had two weeks of time lost from 
work in the last 12 month period due to these back 
complaints.  The evidence shows that the Veteran had 
incapacitating episodes, with a total duration of two weeks 
at the most, in the last 12 month period.  The Veteran's back 
disability does not result in with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  The Board finds, therefore, that a higher 60 
percent evaluation not warranted under either the former or 
revised version of Diagnostic Code 5293 or under Diagnostic 
Code 5243.

2.  Left and Right Lower Extremity Radiculopathy/Neuritis

The Veteran is currently rated under Diagnostic Code 8799-
8726 for radiculopathy in the left lower extremity.  See 
38 C.F.R. § 4.97 (2005); see also 38 C.F.R. § 4.27 (2009) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Rating by 
analogy is appropriate for an unlisted condition where a 
closely related condition, which approximates the anatomical 
localization, symptomatology, and functional impairment, is 
available. 38 C.F.R. § 4.20 (2009).  

Diagnostic Codes 8520 - 8730 address ratings for paralysis of 
the peripheral nerves affecting the lower extremities, 
neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8520 - 8730 (2009).  Diagnostic Codes 8526, 8626, and 
8726 provide ratings for the anterior crural nerve.  The 
Board finds, in the present case, that a rating under 
Diagnostic Code 8520, 8620, 8720 for the sciatic nerve is 
more appropriate.  

Diagnostic Codes 8520, 8620, and 8720 provide ratings for 
paralysis, neuritis, and neuralgia of the sciatic nerve.  38 
C.F.R. § 4.124a.  Neuritis and neuralgia are rated as 
incomplete paralysis.  Disability ratings of 10, 20, and 40 
are warranted, respectively, for mild, moderate, moderately 
severe incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8526 (2009).  A disability rating 
of 60 percent is warranted for severe incomplete paralysis 
with marked muscle atrophy.  Id.  An 80 percent rating is 
warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a. When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.

The Board finds that a separate 10 percent evaluation is 
warranted for neurological impairment of the right lower 
extremity as due to residuals of a decompression laminectomy, 
L3-4, with fusion and supporting rods.  See 38 C.F.R. § 
4.124a, Diagnostic Codes 8526.  

VA treatment records and VA examinations show that the 
Veteran has complained of radicular pain in both legs, as 
well as intermittent numbness and tingling in the legs.  The 
Veteran was diagnosed with left lower extremity radicular 
pain at the time of an October 2003 VA examination.  The 
October 2003 VA examiner, however, also noted mild tenderness 
over the right sciatic nerve on physical examination.  VA 
treatment records dated from 2003 to 2008 consistently 
reflect complaints relating to both legs.  VA treatment 
records show that the Veteran has a current diagnosis of 
neuralgia.  The Board finds, therefore, that a separate 10 
percent evaluation is warranted for neurological impairment 
of the right lower extremity, shown in the medical record as 
radicular pain or neuralgia, secondary to residuals of a 
decompression laminectomy, L3-4, with fusion and supporting 
rods.

The Board finds that an evaluation in excess 10 percent is 
not warranted for neurological symptoms in either the left 
lower extremity or right lower extremity.  The October 2003 
VA examination shows that the Veteran had no loss of 
sensation in the left lower extremity.  Muscle bulk on the 
right and left quadriceps was described as 5/5 with well 
developed musculature, and deep tendon reflexes were normal.  
A neurological examination completed at the time of the 
Veteran's January 2008 VA examination shows that the Veteran 
had normal sensation in the lower extremities, with the 
exception of impaired light touch sensation in the right foot 
sole.  Reflexes were normal in the bilateral lower 
extremities.  Muscle tone was normal, and there was no 
atrophy.  The Board finds that the Veteran's neurological 
symptoms are shown to be largely sensory.  His neurological 
symptoms, characterized by pain and numbness in the left and 
right lower extremities, are not shown to be moderate in 
degree as described for a higher 20 percent rating.  See 38 
C.F.R. § 4.124a Diagnostic Codes 8526.   Thus, the Board 
finds that evaluations in excess of 10 percent for 
neurological impairment of the left lower extremity and right 
lower extremity are not warranted.  

3.  Residuals of a Right Shoulder Injury

The Veteran is service-connected for disability of his right 
(major) shoulder.

Diagnostic Code 5200 assigns a 30 percent evaluation for 
favorable ankylosis of the scapulohumeral articulation of the 
major arm with abduction 60 degrees, where the individual can 
reach his mouth and head; a 40 percent evaluation for 
intermediate ankylosis of the major arm between favorable and 
unfavorable; and a 50 percent evaluation for unfavorable 
ankylosis of the major arm with abduction limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2009).

Limitation of motion for the shoulder in this case may be 
rated under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a 
(2009).  Diagnostic Code 5201 assigns a 20 percent evaluation 
for limitation of motion of the arm at shoulder level.  A 30 
percent evaluation is assigned for limitation of motion of 
the arm midway between the side and shoulder level, and a 40 
percent evaluation for limitation of the major arm to 25 
degrees to the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2009); See also 38 C.F.R. § 4.71a Plate I (2009).

Diagnostic Code 5202, for impairment of the humerus, assigns 
a 20 percent evaluation for malunion of the humerus of the 
major arm with moderate deformity. 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2009).  A 30 percent evaluation is 
assigned for malunion with marked deformity.  Id.  Diagnostic 
Code 5202 also contemplates recurrent dislocation of the 
humerus at the scapulohumeral joint.  Id.  A 30 percent 
evaluation is assigned with frequent episodes of dislocation 
and guarding of all arm movements of the major arm.  Id.  
Diagnostic Code 5202 assigns a 50 percent evaluation for 
fibrous union of the major arm; a 60 percent evaluation for 
nonunion (false flail joint) of the major arm; and an 80 
percent evaluation for loss of head of (flail shoulder) for 
the major arm.  Id.

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  A 10 percent evaluation is assigned with 
nonunion of the clavicle or scapula without loose movement.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).  A maximum 20 
percent evaluation is assigned for nonunion of the clavicle 
or scapula with loose movement, or for dislocation of the 
clavicle or scapula.  Id.

Prior to January 15, 2008

An October 2003 VA examination included a review of the 
claims file.  The Veteran reported episodes of stiffness, and 
reported difficulty lifting his arm and turning his head.  He 
took muscle relaxers and pain medication for left shoulder 
pain.  The VA examiner noted that the Veteran had been 
evaluated in physical therapy for left shoulder pain, but 
there were no complaints shown on VA treatment records for 
right shoulder pain.  Evaluation of the right shoulder 
revealed no tenderness, and no swelling.  There were no 
trigger points.  The Veteran had 180 degrees abduction, 180 
degrees forward elevation, and 90 degrees internal and 
external elevation.  There was excellent muscle development 
and muscle strength of 5/5 in the bilateral upper 
extremities.  There was no evidence of incoordination, 
instability, or fatigability.  X-rays of the bilateral 
shoulders revealed degenerative joint disease of the AC 
joints.  The Veteran was diagnosed with degenerative 
arthritis of the right shoulder, with no current complaints 
or dysfunction as determined by examination. 

VA treatment records show that the Veteran was seen for an 
abscess in the right supraclavicular area.  The abscess was 
drained and no residuals were noted.  VA treatment records 
dated from 2003 to 2007 do not otherwise reflect treatment 
for the Veteran's right shoulder.  

Prior to January 15, 2008, the Veteran is not shown to have 
limitation of motion of the major arm at shoulder level to 
warrant a compensable evaluation under Diagnostic Code 5201.   
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).  The 
Veteran had full adduction and forward elevation of the right 
arm to 180 degrees at the time of an October 2003 VA 
examination.  

The Veteran had x-ray evidence of arthritis in the right 
shoulder at the time of the October 2003 VA examination.  
Diagnostic Code 5003, which contemplates ratings for 
degenerative arthritis, provides a 10 percent for limitation 
of motion, where it is otherwise noncompensable.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  However, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the present case, the 
Veteran had full flexion and abduction in the right shoulder, 
and there is no evidence of painful motion on examination.  
The October 2003 VA examiner noted that the Veteran had no 
complaints or dysfunction shown at the time of examination.  
Thus, the Board finds that an evaluation is not warranted 
under Diagnostic Code 5003.  

The Board has considered whether an evaluation is warranted 
under other potentially applicable provisions of the 
Diagnostic Code.  Prior to January 15, 2008, the Veteran is 
not shown to have ankylosis of the scapulohumeral 
articulation of the right shoulder to warrant a rating under 
Diagnostic Code 5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2009).  The Veteran is not shown to have recurrent 
dislocation of the humerus at the scapulohumeral joint, 
malunion, fibrous union, nonunion (false flail joint) or loss 
of the head of the humerus (flail shoulder) for the major arm 
to warrant a separate or higher rating under Diagnostic Code 
5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009).  
The Veteran is not shown to have nonunion or dislocation of 
the clavicle or scapula to warrant a rating under Diagnostic 
Code 5203.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2009).  

Thus, the Board finds that prior to January 15, 2008, a 
compensable evaluation is not warranted for a right shoulder 
injury with traumatic arthritis.  In making this 
determination, the Board has considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  However, prior to January 15, 2008, the 
Veteran is not shown to have objective evidence of functional 
loss due to pain, fatigability, incoordination, or weakness.  



From January 15, 2008

A January 15, 2008 VA examination shows that the Veteran is 
right hand dominant.  The Veteran reported pain and stiffness 
in the right shoulder.  Motion of the right shoulder joint 
was affected.  The Veteran had no evidence of deformity, 
giving way, instability, stiffness, incoordination, episodes 
of dislocation or subluxation, locking episodes, effusions, 
inflammation, or flare-ups of joint disease.  On physical 
examination, the Veteran had crepitus, tenderness, and 
guarding of movement.  There was no evidence of loss of bone 
or recurrent shoulder dislocation.  The Veteran had 100 
degrees flexion, 110 degrees abduction, 50 degrees internal 
rotation, and 75 degrees external rotation in the right 
shoulder.  The Veteran had objective evidence of pain with 
active motion on the right side.  There was no evidence of 
joint ankylosis.  The examiner stated that he Veteran was 
positive for pain with impingement of the right shoulder.  He 
noted that the Veteran could not get his right arm behind the 
body or overhead without increased pain.  X-rays obtained 
demonstrated degenerative changes in the AC joint.  There was 
no fracture, dislocation, bone erosion, or obstruction.  At 
the time of the VA examination, the Veteran was employed full 
time as a United States Postal Service custodian.  His right 
shoulder condition was noted to have significant effects on 
his usual occupation.  Due to pain, he was assigned to 
different duties.  It was noted that the Veteran's right 
shoulder disability had an impact on physical employment, but 
would have no impact on sedentary employment which did not 
require use of the arm above desk level.  

The Veteran is currently in receipt of a 10 percent 
evaluation for residuals of a right shoulder injury under 
Diagnostic Code 5201.  The Board finds that from January 15, 
2008, a higher 20 percent evaluation is warranted under 
Diagnostic Code 5201 based on limitation of motion of the 
major arm.  The January 15, 2008 VA examination shows that 
the Veteran had 100 degrees flexion and 110 degrees abduction 
in the right shoulder.  The Veteran had objective evidence of 
pain with active motion on the right side.  Further, the VA 
examiner noted that the Veteran could not get his right arm 
overhead without increased pain.  The Board finds, with 
consideration of painful motion, that the Veteran's service-
connected right shoulder disability results in limitation of 
motion of the major arm at shoulder level.  The Board finds 
that this more nearly approximates a 20 percent rating under 
Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 and Plate I (2009).  The Veteran's right shoulder 
disability is not shown to result in limitation of the major 
arm midway between the side and shoulder level to warrant a 
higher 30 percent evaluation under Diagnostic Code 5201.  Id.  
In assigning the Veteran's 20 percent evaluation under 
Diagnostic Code 5201, the Board has considered the Veteran's 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

The Board has considered whether a separate or higher 
evaluation is available under other provisions of the 
Diagnostic Code from January 15, 2008.  The Veteran is not 
shown to have ankylosis of the scapulohumeral articulation of 
the right shoulder to warrant a rating under Diagnostic Code 
5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2009).  
The Veteran is not shown to have recurrent dislocation of the 
humerus at the scapulohumeral joint, malunion, fibrous union, 
nonunion (false flail joint) or loss of the head of the 
humerus (flail shoulder) for the major arm to warrant a 
separate or higher rating under Diagnostic Code 5202.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2009).  The Veteran is 
not shown to have nonunion or dislocation of the clavicle or 
scapula to warrant a rating under Diagnostic Code 5203.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).  

From January 18, 2008, the Board finds that a 20 percent 
evaluation is warranted for a right shoulder injury with 
traumatic arthritis under Diagnostic Code 5201.

4.  Extraschedular Consideration

In denying the claim for a higher rating, the Board has 
considered the potential application of other various 
provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disabilities with the established criteria 
found in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disabilities.  
Although evidence shows that the Veteran's service-connected 
spine and right shoulder disabilities impacted his ability to 
perform physical employment, there is nothing in the record 
to indicate that this service-connected disability on appeal 
causes impairment with employment over and above that which 
is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  At the time of his October 2003 
VA examination and January 2008 VA examination, the Veteran 
was employed full time.  The Veteran's work had accommodated 
him by assigning different duties at work due to his 
decreased mobility, problems with lifting and carrying, 
difficulty reaching and pain.  The January 2008 VA examiner 
noted that the Veteran's spine and right shoulder 
disabilities would not affect his ability to perform 
sedentary work, which allowed for frequent changes of 
position.  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not show 
in this case is that the manifestations of the Veteran's 
service-connected disabilities have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.   Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.



C.  Conclusion

The preponderance of the evidence is against finding that 
residuals of a decompression laminectomy, L3-4, with fusion 
and supporting rods warrants a higher rating evaluation.  The 
preponderance of the evidence is against finding that the 
Veteran's neurological impairment of the left lower extremity 
has increased to warrant a higher rating evaluation.  The 
Board concludes that the evidence supports a separate 10 
percent rating for neurological impairment of the right lower 
extremity as due to residuals of a decompression laminectomy, 
L3-4, with fusion and supporting rods.

Prior to January 15, 2008, the preponderance of the evidence 
is against finding that residuals of a right (major) shoulder 
injury with traumatic arthritis has increased to warrant a 
higher rating evaluation.  From January 15, 2008, the Board 
concludes that the evidence supports a higher 20 percent 
evaluation for residuals of a right (major) shoulder injury 
with traumatic arthritis.
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt.




ORDER

An initial evaluation for residuals of a decompression 
laminectomy, L3-4, with fusion and supporting rods, in excess 
of 40 percent is denied.

An initial evaluation for neurological impairment of the left 
lower extremity as due to residuals of a decompression 
laminectomy, L3-4, with fusion and supporting rods, in excess 
of 10 percent is denied.

A separate 10 percent rating, but no more, is granted for 
neurological impairment of the right lower extremity as due 
to residuals of a decompression laminectomy, L3-4, with 
fusion and supporting rods, subject to the law and 
regulations governing the payment of monetary benefits. 

Prior to January 15, 2008, an initial compensable evaluation 
for residuals of a right (major) shoulder injury with 
traumatic arthritis is denied.

From January 15, 2008, a 20 percent rating, but no more, is 
granted for residuals of a right (major) shoulder injury with 
traumatic arthritis subject to the law and regulations 
governing the payment of monetary benefits. 





____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


